DETAILED ACTION
1.	A request or continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.	

Notice of Pre-AlA or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. 	The information disclosure statements (IDS) submitted on 7/20/2020 has been considered by the examiner. 

Drawings
4.	 The drawings submitted on 1/31/2019 are acknowledged and accepted by the examiner. 

Response to Arguments


Claim Rejections - 35 USC §102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 1038) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date
of the claimed invention.

7.	 Claims 1, 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato [US 2013/0242449 A1].

Regarding claim 1, Kato discloses a device [10, FIG. 4] comprising: 
a first detector circuit [11, 12, 14a, 15a, 13a, FIG. 4] comprising a timer [11, 12, FIG. 4], the timer [11, 12, FIG. 4] configured to produce a trigger signal [signal at gate of 18c, FIG. 4] for a time period [time period of signal at gate of 13c, FIG. 4] based on detecting [by 14a, 15a, 13a, FIG. 4] a first pulse signal [signal at between 11 and 12, FIG. 4], a second detector circuit [15b, 14b, 18b, FIG. 4] coupled to the first detector circuit [11, 12, 14a, 15a, 13a, FIG. 4], the second detector circuit [15b, 14b, 18b, FIG. 4] 
and a clamp network [13c, 14c, 15c, 17, FIG. 4] configured to clamp a voltage [voltage between Vdd and Vss, FIG. 4] between a first note [node at Vdd, FIG. 4] and a second note [node at Vss, FIG. 4]  to a first clamp voltage [reverse voltage of 15c, FIG. 4] in response to the trigger signal [signal at gate of 18c, FIG. 4] having a first value [value of reverse voltage of 18c, IG. 4] and to a second clamp voltage [breakdown voltage of 15c, FIG. 4] in response to the trigger signal [signal at gate of 18c, FIG. 4] having a second value [value of breakdown voltage of 15c, FIG. 4], the second clamp voltage [breakdown voltage of 15c, FIG. 4] being greater than the first clamp voltage [reverse voltage of 15c, FIG. 4].

Regarding claim 8, Kato further discloses the first detector circuit [11, 12, 14a, 15a, 13a, FIG. 4] and the second detector circuit [15b, 14b, 18b, FIG. 4] are configured to activate the clamp network [13c, 14c, 15c, 17, FIG. 4] to the first clamp voltage [reverse voltage of 15c, FIG. 4] for a time interval [time interval when 13c is active, FIG. 7].

Regarding claim 19, Kato discloses a system [10, FIG. 4] comprising: a power transistor [19, FIG. 4] having a first current terminal [drain of 19, FIG. 4] and a second current terminal [gate of 19. FIG. 4]: a clamp network [18c, 14c, 15c, 17, FIG. 4] coupled to the first current terminal [drain of 19, FIG. 4] and to the second current terminal [gate . 

Allowable Subject Matter
8.	 Claims 2-7, 9-11 and 20 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of
the limitations of the base claim and any intervening claims.

For claim 2, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the clamp device, wherein the first detector circuit further comprises: a filter coupled to the second node and, the filter configured to filter the detected pulse signal at the second node and to provide to produce a filtered pulse signal, wherein the timer is configured to produce the trigger signal based on the filtered pulse signal”.
For claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the clamp device of, wherein the clamp network comprises a series of diodes to the input and to the second node, the first detector circuit configured to connect the input to a diode of the series of diodes in response to the trigger signal having a first value”.
For claim 7, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the device, wherein the second clamp voltage is greater than a load dump voltage and less than a breakdown voltage of the switch device”.
For claim 9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the device further comprising a switch device coupled between the input and the second node, the switch device comprising a field effect transistor having a drain and a source, the drain coupled to the input and the source coupled to the second node, the first clamp voltage being less than a breakdown voltage of the field effect transistor”.

a first detector circuit coupled between to the first current terminal and to the second current terminal the first detector circuit having a detector input coupled to the second current terminal the first detector circuit comprising a switch network coupled to the first current terminal and an intermediate node of the clamp network between an adjacent pair of the plurality of diodes to the third diode, the switch network configured to couple the intermediate node third diode to the first current terminal input voltage node, bypassing each of the diodes between the input voltage node and the intermediate
node, in response to the presence of the trigger signal having a first value for the time interval; and a second detector circuit coupled to the first current terminal the second detector circuit configured to detect the pulse signal at the input first current terminal
and to provide a control signal to the control input of the first detector circuit”.
9.	 Claims 12-18 are allowed.
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 12, none of the prior art alone or in combination discloses “a circuit, comprising: a clamp network comprising a series of diodes having a first anode and a first cathode, the series of diodes comprising a first diode having a second anode and a 
Dependent claims 13-18 are allowed by virtue of their dependency.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If 

/Trinh Dang/
Examiner, Art Unit 2838

/Nguyen Tran/Primary Examiner, Art Unit 2838